PER Curiam.
2 After a careful examination of this petition for rehearing, the Court is unable to discover that any material fact or principle of law has either been nver-looked or disregarded; for while it is true that the question whether the plaintiff could maintain his action at common law was not formally considered in the opinion filed in the case, yet the Court did fully consider that question in reaching the conclusion that the judgment of the Circuit Court should be affirmed. Hence we see no *221sufficient reason for granting a rehearing. It is, therefore, ordered, that the petition be dismissed, and the stay of the remittitur heretofore granted be revoked.